Appeal by defendant from a judgment of the Supreme Court, Queens County (Fiber, J.), rendered April 23,1980, convicting him of reckless endangerment in the second degree, after a nonjury trial, and imposing a fine of $250. Judgment reversed, on the law, indictment dismissed as to defendant Davidoff, and fine ordered remitted. This case is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion *878pursuant to CPL 160.50. No witness identified defendant Davidoff as the person who drove the car which allegedly tried to force the vehicle of one of the complainants off the road. Titone, J. P., Mangano, Gibbons and Thompson, JJ., concur.